DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ai et al. (United States Patent US 10,551,880 B1), hereinafter referenced as Ai.
Regarding Claim 17, Ai discloses “A display device” (Figure 9, Items 10 ‘device’, 14 ‘display’)  “comprising: a flexible display module comprising a flexible display panel an input sensing circuit on the flexible display panel, the flexible display module being foldable with respect to a bending axis” (Figure 9, Items 14, 22 ‘bend axis’ Column 5, Lines 4 – 17 and Lines 18 - 29 (Notice that flexible display 14 is a touch screen display incorporating an input sensing circuit and is flexible/foldable with respect to bending axis .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Hirakata.
Regarding Claim 18, Ai discloses everything claimed as applied above (See Claim 17). However, Ai fails to explicitly disclose “further comprising an impact absorbing member between the flexible display module and the support member”.
In a similar field of endeavor, Hirakata teaches “further comprising an impact absorbing member between the flexible display module and the support member” (Figure 4B, Items 101, 102-1, 111-1, and 112-1, and Paragraph [0038], Lines 9 – 11 (Notice that the flexible substrate 102-1, located between flexible display panel 101 and support members and portions made of wiring 130, may be made of impact absorbing rubber.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising an impact absorbing member between the flexible display module and the support member” because one having ordinary skill in the art would want to increase durability by supplementing mechanical strength (Hirakata, Paragraph [0038], Lines 9 – 14).
Claim 19, Ai and Hirakata, the combination of hereinafter referenced as AH, disclose/ teach everything claimed as applied above (see Claim 18). In addition, Ai and Hirakata fail to explicitly disclose “further comprising an adhesion member, wherein the adhesion member comprises: a first adhesion member configured to couple the impact absorbing member and the first support member to each other; and
a second adhesion member configured to couple the impact absorbing member and the second support member to each other, and being spaced apart from the first adhesion member”. However, Hirakata teaches that housing may be fixed directly to the display panel with an adhesive or the like (Paragraph [0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising an adhesion member, wherein the adhesion member comprises: a first adhesion member configured to couple the impact absorbing member and the first support member to each other; and
a second adhesion member configured to couple the impact absorbing member and the second support member to each other, and being spaced apart from the first adhesion member” because one having ordinary skill in the art would want to physically assemble a device (with regard to “further comprising an adhesion member”) and one would recognize that if an adhesive were provided between flexible substrate 102-1 (impact absorbing member) and portions of the first and second support member, the adhesive would form an area as a  first adhesion member and an area as a second adhesion member, where the first and second areas would be spaced apart from one another along the left to right direction of Figure 4B (with regard to “wherein the adhesion member 
Regarding Claim 20, AH disclose/ teach everything claimed as applied above (see Claim 19). In addition, AI and Hirakata fails to explicitly disclose “wherein the first portion of the first support member and the second portion of the second support member are spaced apart from the impact absorbing member”. However, Hirakata teaches that housing may be fixed directly to the display panel with an adhesive or the like (Paragraph [0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first portion of the first support member and the second portion of the second support member are spaced apart from the impact absorbing member” because one having ordinary skill in the art would want to physically assemble a device by providing adhesive and one would recognize that an adhesive would fill the space between and space apart the portions of the support members and the impact absorbing member. 
Allowable Subject Matter
Claims 1 – 16 are allowable over the prior art of record.
 Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed December 22, 2020 have been fully considered.
	First, the amendments to Claim 1 have overcome the rejections of Claims 1, 2, and 11 - 15 under 35 U.S.C. 102(a)(1) and Claims 3 – 5, 9, 10, and 16 under 35 U.S.C. 103 as set forth and made of record in the Office Action mailed October 29, 2020.

	Finally, all arguments have been considered but are moot in view of the amendments overcoming rejections and the new grounds for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 27, 2021